PER CURIAM.
Affirmed. Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), does not apply retroactively to convictions that were final at the time that decision issued. Hernandez v. State, 61 So.3d 1144 (Fla. 3d DCA 2011), rev. granted, 81 So.3d 414 (Fla.2012); Davis v. State, 69 So.3d 315 (Fla. 4th DCA 2011). Further, at the time of the plea, appellant was clearly advised, and acknowledged that he understood, that his plea could result in his deportation. Flores v. State, 57 So.3d 218 (Fla. 4th DCA 2010).
*913Appellant s allegation that the drug statute is unconstitutional is without merit. State v. Adkins, 96 So.3d 412 (Fla.2012); Maestas v. State, 76 So.3d 991 (Fla. 4th DCA 2011).
GROSS, HAZOURI and GERBER, JJ., concur.